Richard B. Dulany, Jr.
                                  Attorney at Law
                     P.O. Box 782524 ♦ San Antonio, Texas 78278
                    Phone: (210) 373-2303 ♦ Fax: (210) 444-9070
                              richardduIany@gmail.coni                             l"0
                                                                                   C3
                                                                                           ;



                                                                                   cn
                                                                                   O
                                                                                   O
                                    October 5,2015                                 —«
                                                                                           •o
                                                                                          J'Cl-Tl

                                                                                    Ol          If--
                                                                                          QcjT'i
SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED                                    ~X3   ib-nO
ARTICLE NO.: 70101870 0003 3825 1460
                                                                                     ••


                                                                                    CO    .V'1 *
Edward Houston                                                                                                                                                                       ACCEPTEl
                                                                                             04-15-00513-CI
                                                                             FOURTH COURT OF APPEAL:
                                                                                   SAN ANTONIO. TEXA!
                                                                                    10/2/2015 10:52:16 M
                                                                                             KEITH HOTTLI
                                                                                                    CLERI


                                 No. 04-15-00513-CR

                                        IN THE
                          FOURTH COURT OF APPEALS
                                 OF TEXAS
                             AT SAN ANTONIO, TEXAS

                                                                                cn


EDWARD HOUSTON                                                                lJ§p41F"o  o


                                                                     X                 -H—r"
                                                                     o          cn
                                                                                       oon
V.

                                                                     o
THE STATE OF TEXAS                                                   f*"       LEEEP.y.
                                                                     •JO         CO
                                                                      X          cn     ' •'-




                     MOTION TO WITHDRAW AS COUNSEL



TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, EDWARD HOUSTON, the Appellant in the above styled

and numbered cause, through the undersigned counsel, pursuant to Texas Rules of

Appellate Procedure 6.1,6.5,10.1(a) and 10,2, and files this motion to withdraw as

counsel forthe Appellant. In support of this motion, undersigned counsel

respectfully shows the following:

     I.      The factual basis for this motion:

          The trial court appointed attorney Michael Young, in his capacity as Chief

Public Defender ofBexar County, Texas, torepresent the Appellant inthis case. The
case was assigned to the undersigned attorney while he was employed as an

Assistant Public Defender with the Appellate Unit of the Bexar County Public

Defender's Office. The undersigned attorney entered his appearance as lead counsel

for the Appellant by filing the docketing statement in this case.

      On September 24,2015, the undersigned attomey was abruptly fired byChief

Public Defender Michael Young and is no longer employed by the Bexar County

Public Defender's Office. The imdersigned attomeyofferedto continue to represent

the Appellant inthis case, but Mr. Young refused and said the Public Defender's
Office would "keep" its cases. Mr. Young told the undersigned to leave the office

immediately. The undersigned attomey was not allowed to access his former work
computer orelectronic files, and has no access to the physical file that he created for
this case. He also cannot receive any emails that this Court may have sentto his

former Bexar County email address, including any notices ororders relating to this
case. In short, the undersigned can do no further work in this case.

      Within a few hours afterbeing fired, the undersigned attomey metin person

with the Honorable Clerk of the Court, KeithHottle, to explainthat he couldtake no

further action in this case despite the pending deadline for filing theAppellant's

brief. The undersigned provided the same information by letter the next day.
      One week later, the undersigned still listed as lead counsel in this case perthe
Court's website. To avoid being held accountable for any further delay in this case,

and also to avoid being held accountable for some other person's filings orsimilar
actions, taken without the undersigned attomey's knowledge or consent even while

he is still listed as lead counsel on this Court's website, the undersigned now must

formally move to withdraw as counsel for the Appellant. All ofthese facts are within
thepersonal knowledge of the undersigned attomey.

   II.      Required contents of a motion for leave to withdraw:

         Rule 6.5(a) of the Texas Rules of Appellate Procedure requires the

withdrawing attomey to provide the following information:

   (1) The appellant's briefis due to be filed on [no date set]. The court reporter's
         record was due to be filed on September 28,2015.

   (2) The appellant's last known address is: Edward Houston, #1030429, Bexar
         County Adult Detention Center, 200 N. Comal, San Antonio, TX 78207.
   (3) Acopy ofthis motion was mailed to the Appellant via Certified Mail, Return
         Receipt Requested, Article No. 7010 1870 0003 3825 1406

   (4) The Appellant was informed that he could object to this motion, and also
         informed that theundersigned attomey no longer works for theBexar County

         Public Defender's Office.
   in.    The undersigned attorney will accept appointment in this case;

      If appointed by the trial court, the undersigned attorney will continue to

represent theAppellant inthis case, butonly iftheAppellant consents andthe Bexar

County Public Defender's Office is removed as counsel of record.

                                      PRAYER


       THEREFORE, undersigned counsel for the Appellant prays that this Court

temporarily abate this appeal and remand this case to the trial court for a hearing on
this motion. As always, the Appellant also asks this Court to grant all such reliefas is
fair and just.


                                        Respectfully submitted,

                                        RICHARD B. DULANY, JR.
                                        Texas Bar No. 06196400
                                        Attomey at Law
                                        P.O. Box 782524
                                        San Antonio, TX 78278
                                        (210) 373-2303
                                        (210) 444-9070 fax
                                        richarddulany@gmail.com

                                         /s/ Richard B. Dulany, Jr.

                                         RICHARD B. DULANY, JR.

                                         ATTORNEY FOR APPELLANT
             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify thata copy of the above motion was

delivered by electronic service to the Appellate Section of the State's Attorney:

Nicholas A. LaHood, Criminal District Attorney, Bexar County District Attomey's

Office, Appellate Section, 101 W. Nueva St., Suite 710, SanAntonio, Texas 78205,

on October 2,2015. The word count is 784.

                                       /s/ Richard B. Dulany, Jr.

                                       RICHARD B. DULANY, JR.
                                      Cause NO. A^WC£7£«57
                                                                                               S

  THE STATE OF TEXAS                                                INTHEDIS                  |UI§ £g
           VS.                                                      9-^7 JUDICtAL'        TRigr 5::;r
                                                                                          ,          0c5>r?i
  B/JL/arrl /-/ooxj-ftn                                             BEXARCOt              TEX® 3^'^


                                             AFFIDAVIT




   of Af^ecxk n:s-l-ru4 jC^Jeyoa -/^ee-wex nljs-[-ic& Cgff^cv-
  300 DeJor(i^a j                          39,CiC>. SJ?^                20.^ PERSONALLY
   APPEARED BEFORE ME                                     HousW^                               WHO
   STATED UNDER OATH THAT THE ABOVE AND FOREGOING INFORMATION
   CONTAINED IN THE AFFEDAVIT IS TRUE AND CORRECT.


    SWORN TO AND SIGNED BEFQEE ME ON THIS THE /3 DAY OF
      Doio^^           20/7 .
\M/MW/u}/W/WW/UMW///MWWffii                                 ( JJ    /7   ^!          jr
          LINDA GARZA 8
           NOTARY PUBLfC S
          STATE OF TEXAS          %                       OTARY PUBLIC
        My Comffl, Bxp. 1044-2016 8
        K   fiOO^     '(ISO                                                           FISr^T.n   Mail
                                                             Le^crOyl^
2c>(^AJ Ccif^q,! 3T                                            ^         1u/1o.jOl5
                                                                         US POSTAGE   $00.70S
Sann 4yi'fvh'^                                                                          2IP 7S205
                                                                                      041L12202040




                                                  A   i




                                              4th Court of Appeals
                                              Criminal          Cenver
                                              300 Dolorosa
                                              Con Aninnin Tpvns 7820S




                          7B2D5a:3037^'CS^l